In a matrimonial action, the parties cross-appeal from a judgment of divorce of the Supreme Court, Kings County, entered April 15, 1977. By order dated December 27, 1977, this court remanded the action to the Trial Justice for the making of findings of fact and conclusions of law and the appeal has been held in abeyance in the interim (Harris v Harris, 60 AD2d 644). The Trial Justice has complied and the findings of fact and conclusions of law have been received. Judgment affirmed, with costs to the defendant payable by the plaintiff. No opinion. Moflen, P. J., Suozzi, Shapiro and Hawkins, JJ., concur.